RHODES, C. J.
— This is an action for the recovery of taxes assessed on the Mariposa estate for the year 1866. It is objected by the defendants that the proper notice was not inserted in the summons in accordance with section 26 of the Code; and we are of the opinion that the objection must prevail. The action is for the recovery of the taxes and for the enforcement of a lien upon the real estate for their payment. The ease, therefore, comes within the second subdivision of section 26, and the summons should have contained the notice that “the plaintiff will apply to the court for the relief demanded therein” (in the complaint). A judgment by default rendered upon the service of summons which does not contain the notice prescribed by that section is erroneous.
Judgment reversed and cause remanded.
iWe concur: Wallace, J.; Sprague, J.; Temple, J.